 

Exhibit 10.5

 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (“Agreement”) is hereby made and entered into
on this 2nd day of December, 2019 (the “Effective Date”), by and between 1347
PROPERTY INSURANCE HOLDINGS, INC. a Delaware corporation (the “Seller”), and
FEDNAT HOLDING COMPANY, a Florida corporation (the “Purchaser”) (each a “Party”
and collectively the “Parties”).

 

WHEREAS, Seller and Purchaser have entered into that certain Equity Purchase
Agreement, dated February 25, 2019, (the “Purchase Agreement”), whereby, among
other things, Purchaser shall acquire one hundred percent (100%) of the
ownership interests in Maison Insurance Company (“MIC”), a Louisiana
corporation, Maison Managers, Inc. (“MMI”), a Delaware corporation, and
ClaimCor, LLC (“CC”), a Florida limited liability company;

 

WHEREAS, MIC, MMI and CC are collectively referred to as the “Companies;”

 

WHEREAS, certain of Seller’s employees currently provide and provided as of the
date of the Purchase Agreement certain accounting related services to the
Companies;

 

WHEREAS, following the Closing of the transaction contemplated under the
Purchase Agreement, certain of Seller’s employees will become employees of the
Purchaser (or Purchaser’s Affiliates) (the “New Employees”);

 

WHEREAS, to facilitate the transition of the Companies to Purchaser, Purchaser
has requested, for a limited transition period, Seller to allow certain of its
employees to provide certain services to Purchaser and the Companies on the
terms and conditions set forth herein; and

 

WHEREAS, to facilitate certain matters pertaining to the Seller following the
Closing, Seller has requested, for a limited transition period, Purchaser to
allow certain of the New Employees to provide certain services to Seller on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

1. Definitions. All capitalized terms used but not defined in this Agreement
shall have the meaning ascribed to them in the Purchase Agreement.

 

2. Services by Seller. During the Term (as hereinafter defined), the Parties
shall provide each other with the following services described in this Section 2
(collectively, the “Services”). The Parties shall provide and shall use the
Services for substantially the same purpose and in substantially the same manner
as those Services have been used by Seller in the conduct of the business of the
Companies prior to the Closing of the transactions contemplated by the Purchase
Agreement.

 

 1 

 

 

  A. Seller Services. Seller shall arrange for its Chief Financial Officer and
Controller, currently John Hill and Brian Bottjer (the “PIH Employees”), to
provide transition accounting services to Purchaser and Companies, with respect
to the businesses of the Companies, after the Closing as requested by Purchaser,
subject to the terms and conditions of this Agreement.         B. Purchaser
Services. Purchaser shall arrange for certain of the New Employees to provide
transition accounting services to Seller after the Closing as requested by
Seller.         C. Other Services. Any other Services as may be mutually agreed
upon by the Parties in writing.

 

Nothing in this Agreement shall be construed to prohibit the PIH Employees from
continuing to perform their duties and obligations with respect to their
employment with Seller; provided that the PIH Employees shall devote sufficient
time to perform the Services as requested by Purchaser pursuant to this
Agreement; provided further that none of the PIH Employees shall individually be
required to provide more than 20 hours of services to Purchaser during any week
during the Term. Nothing in this Agreement shall be construed to prohibit the
New Employees from continuing to perform their duties and obligations with
respect to their employment with Purchaser; provided that the New Employees
shall devote sufficient time to perform the Services as requested by Seller
pursuant to this Agreement; provided further that none of the New Employees
shall individually be required to provide more than 20 hours of services to
Seller during any week during the Term.

 

3. Representatives.

 

(a) Service Representative. Each Party shall provide up to two (2) individuals
(each, a “Service Representative”) who are familiar with that Party’s business
and who will be that Party’s primary points of contact in dealing with the other
Party’s Service Representatives under this Agreement and who will have the
authority and power to make decisions with respect to actions to be taken by
such Party with respect to the provision of Services under this Agreement. The
initial Service Representative(s) for Seller shall be Kyle Cerminara and for
Purchaser shall be Ronald Jordan and Erick Fernandez. Each Party may change its
Service Representative(s) by giving written notice to the other in accordance
with the notice provisions of this Agreement.

 

(b) Obligations of the Service Representatives. Each Party shall, or shall
ensure that their Service Representative(s), as applicable, respond within a
commercially reasonable time to any reasonable requests by the other Party or
its Service Representative(s) for such Party’s Service Representative(s) to
provide directions, instructions, approvals, authorizations, decisions or other
information reasonably necessary for such Party to perform any Services.

 

(c) Access to Books and Records and Personnel. Any Party requesting Services
from the other Party shall provide the other Party’s applicable employees and
personnel access to the requesting Party’s applicable books and records,
personnel and certain furniture, fixtures, equipment and leasehold improvements
agreed to be provided, upon reasonable prior notice and during regular business
hours, as reasonably required for the performance of the Services in accordance
with this Agreement. The parties shall reasonably cooperate with each other to
provide access to applicable books and records beyond the Term (as defined
below) for any future audits by governmental enterprises (including IRS or state
regulators), SEC reporting and compliance and other such requirements until the
expiry of statute of limitations for such purposes.

 

 2 

 

 

4. Term.

 

(a) Maximum Term. The term of this Agreement shall commence on the Effective
Date and, unless terminated earlier in accordance with Section 4(b), expire
twelve months thereafter (the “Term”). Notwithstanding the foregoing, the Term
may be extended by mutual written agreement of the Parties.

 

(b) Termination for Material Breach or Default. If either Party commits a
material breach of this Agreement and fails to cure such breach within fifteen
(15) days of receipt of written notice thereof, then the non-breaching Party may
terminate this Agreement immediately upon written notice.

 

(c) End of the Term. Upon termination of the Term with respect to any Service,
the Parties shall reasonably cooperate to effect an orderly, efficient,
effective and expeditious winding-up of such Service, provided that neither
Party shall be required to provide any services or incur any costs other than as
expressly set forth in this Agreement.

 

5. Consideration for Services.

 

(a) As consideration for the Services, the Parties shall pay to each other the
fees set forth on Schedule “A” attached hereto based on the person performing
the Services (the “Service Fee”).

 

(b) In addition to the Service Fee, Purchaser shall reimburse Seller for all
reasonable out-of-pocket costs, and expenses from third parties actually
incurred by Seller in the provision of the Services that are approved in writing
(including by electronic mail) by Purchaser’s Service Representatives prior to
the Seller incurring such out-of-pocket expense (each, an “Expense”); provided,
however, Seller shall be excused from performance for Services to the extent
Seller’s performance is delayed as a result of Purchaser’s pre-approval process
for Expenses.

 

(c) In addition to the Service Fee, Seller shall reimburse Purchaser for all
reasonable out-of-pocket costs, and expenses from third parties actually
incurred by Purchaser in the provision of the Services that are approved in
writing (including by electronic mail) by Seller’s Service Representatives prior
to the Purchaser incurring such out-of-pocket expense (each, an “Expense”);
provided, however, Purchaser shall be excused from performance for Services to
the extent Purchaser’s performance is delayed as a result of Seller’s
pre-approval process for Expenses.

 

 3 

 

 

6. Terms of Payment.

 

(a) Within fifteen (15) days following each calendar month during the Term, each
Party shall submit to the other Party an invoice in writing setting out the
Services performed by such Party during the prior month and the related Service
Fee and any Expense incurred in prior months to be reimbursed. The Party
receiving the invoice shall pay the amount shown on each such invoice no later
than fifteen (15) days after receipt of such invoice. If such amount is not paid
within such fifteen (15) day period, the defaulting Party will be in breach of
this Agreement. In the event a Party fails to timely make payment as required
under this Section 6(a), (other than disputed sums as provided under Section
6(c)) such Party shall pay the other Party interest from and computed from the
first day of the calendar month following receipt of such invoice on the
outstanding balance of any such invoices at a rate of 1.5% per month.

 

(b) Any transition, excise, sales, use or similar tax charged to, assessed on or
incurred by the rendering of the Services shall be collected from the Party
receiving the Services in addition to the Service Fee and shall be remitted by
the Party providing the Services to the applicable governmental agency;
provided, however, each Party shall be solely responsible for their own income
taxes.

 

(c) Should a Party dispute in good faith any portion or the entire amount due on
any invoice or require any adjustment to an invoiced amount, such Party shall
promptly notify the other Party in writing of the nature and basis of the
dispute and/or adjustment within fifteen (15) days after the Party’s receipt of
such invoice. If a Party fails to provide notice within such 15-day period, the
invoiced amount shall be deemed to be accurate and correct and shall not be
subject to dispute or contest. In the event a Party timely delivers notice of a
dispute and/or adjustment, the Parties shall use their reasonable efforts to
resolve such matter within thirty (30) calendar days. The Parties shall pay any
undisputed amount in accordance with the terms of the invoice

 

(d) All amounts payable hereunder shall be remitted in United States dollars or
to a bank to be designated in the invoice, unless otherwise provided for and
agreed upon in writing by the Parties.

 

7. Proprietary Rights, Employees and Facilities.

 

(a) Confidential Information. Any and all information disclosed by one Party to
another Party (specifically including any information disclosed by the Purchaser
to the PIH Employees and any information disclosed by the Seller to the New
Employees) in connection with the performance of the Services under this
Agreement, whether disclosed in writing, orally or visually, is considered
confidential information (“Confidential Information”), unless such information
(i) is or becomes available to the public (other than as a result of a
disclosure by the recipient or its Representatives); (ii) was known to the
recipient on a non-confidential basis prior to the disclosure to the recipient
by the disclosing party or its Representatives; (iii) was independently
developed by the recipient or its Representatives without use of the other
Party’s Confidential Information; or (iv) becomes available to the recipient on
a non-confidential basis from a source other than the disclosing party or one of
its Representatives who is not known by the recipient to be under an obligation
not to disclose such information.

 

 4 

 

 

(b) Protection of Confidential Information. The recipient shall maintain the
other Party’s Confidential Information in confidence in the same manner used to
protect its own confidential information, provided that no less than a
reasonable standard of care is used to protect the confidentiality of the other
Party’s Confidential Information. Except as mandated by any Laws, the recipient
shall not disclose the other Party’s Confidential Information to others or use
it for purposes other than fulfilling its obligations pursuant to this
Agreement. If a recipient is mandated by any applicable Laws to disclose the
other Party’s Confidential Information, such Confidential Information may be
disclosed so long as the recipient provides the disclosing party with timely
prior notice of the requirement, to the extent such notice is permitted by such
Law, and reasonably coordinates with the disclosing party, at the disclosing
party’s expense, in an effort to limit the nature and scope of such required
disclosure. The recipient further agrees to limit disclosure of Confidential
Information to its employees and agents who need to know such information for
the purpose of fulfilling the recipient’s obligations under this Agreement.
After termination of this Agreement, or at any other time requested by the
disclosing party, the recipient shall destroy, unless otherwise instructed in
writing by disclosing party to return, all documents, samples or other materials
embodying the Confidential Information, and shall retain no copies thereof
(unless the recipient has a legal obligation to retain a copy thereof, which
shall then be permitted). This Section 7 shall survive the termination of this
Agreement.

 

(c) PIH Employees and Facilities. The PIH Employees shall at all times remain
employees of the Seller (or its Affiliates), subject to the direction and
control of Seller (or its Affiliates). Seller shall have complete discretion to
supervise and manage the PIH Employees, and Seller is not required to continue
employment for any specific individual personnel of Seller. Seller shall be
responsible for all wages, salary, benefits and other compensation payable to
the PIH Employees. No equipment or facility of Seller used in performing the
Services for or subject to use by Purchaser shall be deemed to be transferred,
assigned, conveyed or leased by such performance or use (however, for further
clarity, this sentence is not intended to have any effect on the property being
transferred in accordance with the terms of the Purchase Agreement).

 

(d) New Employees and Facilities. The New Employees shall at all times remain
employees of the Purchaser (or its Affiliates) subject to the direction and
control of Purchaser (or its Affiliates). Purchaser shall have complete
discretion to supervise and manage the New Employees, and Purchaser is not
required to continue employment for any specific individual personnel of
Purchaser. Purchaser shall be responsible for all wages, salary, benefits and
other compensation payable to the New Employees which accrues following the
Closing. No equipment or facility of Purchaser used in performing the Services
for or subject to use by Seller shall be deemed to be transferred, assigned,
conveyed or leased by such performance or use.

 

 5 

 

 

8. Warranties and Remedies.

 

(a) Warranty. Each Party warrants to the other Party that it shall perform and
provide the Services (i) in a professional and workmanlike manner and with the
same level of service and degree of care, skill, prudence, quality, and
efficiency as provided in connection with such Services performed or provided by
such Party prior to the Closing, and(ii) in material compliance with all
applicable Laws.

 

(b) Force Majeure. A Party shall not be liable to hereunder for any delay or
failure to perform under this Agreement arising from any cause or causes beyond
its control, including, without limitation, any of the following: acts of God,
disruption of utilities, acts by any governmental entity, war, fire, flood,
explosion, civil commotion or industrial dispute. A Party unable to perform
shall promptly notify the other Parties upon learning of the occurrence of any
such event of force majeure.

 

(c) Remedy. In the event that Party fails to perform a Service or fails to
comply with the standards set forth in Section 8(a) in the performance of a
Service, including without limitation any failure resulting from an event of
force majeure as provided above, such Party shall use commercially reasonable
efforts promptly to correct such error or perform such Service. Nothing
contained in this Section shall be construed to limit any other remedy available
to a Party under this Agreement.

 

9. Indemnification.

 

(a) Subject to Section 9, each of Seller and Purchaser (each as an “Indemnifying
Party”) shall indemnify, defend and hold harmless the other (each, as an
“Indemnified Party”) for any and all losses, liabilities, damages, costs or
expenses, including, without limitation, interest, penalties and attorneys’,
accountants’ and experts’ fees and costs (“Losses”), as a result of or on
account of any material breach of the terms of this Agreement by the
Indemnifying Party or incurred in connection with any gross negligence, willful
misconduct, dishonesty or fraudulent actions or omissions on the part of the
Indemnifying Party or its Representatives. Notwithstanding the foregoing, Seller
shall have no liability to Purchaser or any other party for any errors,
omissions, miscalculations and/or misstatements contained in any financial
statements, regulatory reports, SEC filings or other documents of Purchaser
prepared with the assistance of any of the PIH Employees or any other persons
providing services to Purchaser pursuant to this Agreement, except to the extent
such errors, omissions, miscalculations and/or misstatements are caused by, or
result from the gross negligence, willful misconduct, dishonesty, or fraudulent
actions or omissions on the part of any of the PIH Employees.

 

(b) The Parties’ indemnification obligations pursuant to this Section 9 shall
survive the expiration of the Term or early termination of this Agreement.

 

10. Cooperation. Each Party shall cooperate and provide such information as may
be reasonably necessary with respect to performance of any requirement of this
Agreement.

 

 6 

 

 

11. Choice of Laws; Cumulative Rights. This Agreement shall be construed in
accordance with and governed by the internal laws of the State of Delaware
without regard to the choice of law provisions thereof. The rights and remedies
provided to each Party hereunder are cumulative and will be in addition to the
rights and remedies otherwise available to such Party under this Agreement, any
other agreement or applicable Laws.

 

12. Consent to Jurisdiction. The Parties hereby irrevocably submit to the
exclusive jurisdiction of the Delaware Court of Chancery or, only in the event
such court does not have subject matter jurisdiction over such action or
proceeding, the United States District Court for the District of Delaware or
another court sitting in the State of Delaware with respect to any action
arising out of or relating to this Agreement, and the Parties hereby irrevocably
agree that all claims in respect to such action shall be heard and determined in
any such court and irrevocably waive any objection it may now or hereafter have
as to the venue of any such action brought in such court or that such court is
an inconvenient forum.

 

13. Assignment. No Party shall assign this Agreement (voluntarily,
involuntarily, by judicial process, by operation of law, or otherwise) without
the prior written consent of the other Party.

 

14. Notices. All notices and other communications hereunder to any Party shall
be contained in a written instrument addressed to such Party at the address set
forth below or such other address as may hereafter be designated in writing by
the addressee to the addressor, listing all Parties and shall be deemed given
(a) when delivered in person or duly sent by facsimile or electronic mail to a
facsimile number or electronic mail address furnished by the addressee for the
purpose of receiving notices and other communications, or (b) two (2) days after
being duly sent by Federal Express or other recognized express courier service:

 

If to the Purchaser:

FedNat Holding Company

14050 NW 14h Street, Suite 180

Sunrise, FL 33323

Attn: Michael H. Braun. CEO and President

E-Mail: mbraun@fednat.com

 

with a copy (which shall not constitute notice) to:

Colodny Fass, P.L.L.C.

1401 NW 136th Avenue, Suite 200

Sunrise, FL 33323

Attn: Sandy P. Fay, Esq.

E-Mail: sfay@colodnyfass.com

    To Seller:

D. Kyle Cerminara

Fundamental Global Investors, LLC

4201 Congress Street, Suite 140

Charlotte, NC 28209

E-Mail: kyle@fundamentalglobal.com

 

with a copy (which shall not constitute notice) to:

Thompson Hine LLP

3900 Key Center

127 Public Square

Cleveland, OH 44114

Attn: Derek D. Bork, Esq.

E-Mail: derek.bork@thompsonhine.com

 

 7 

 

 

15. Counterparts. This Agreement may be executed in any number of counterparts,
including counterparts by facsimile or electronic (.pdf) copy, each of which
when so executed and delivered will be deemed an original, and such counterparts
together will constitute an original.

 

16. Successors and Assigns. This Agreement will bind and inure to the benefit of
the Parties and their respective successors and assigns.

 

17. Severability. The provisions of this Agreement will be deemed severable, and
if any provision or part of this Agreement is held illegal, void or invalid
under an applicable Legal Requirement, such provision or part may be changed to
the extent reasonably necessary to make the provision or part, as so changed,
legal, valid and binding. If any provision of this Agreement is held illegal,
void or invalid in its entirety, the remaining provisions of this Agreement will
not in any way be affected or impaired but will remain binding in accordance
with their terms.

 

18. Headings. The section headings in this Agreement are for convenience of
reference only and will not be deemed to alter or affect the meaning or
interpretation of any provisions hereof.

 

19. Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of each of the Parties hereto.

 

20. Parties in Interest. None of the provisions of this Agreement is intended to
provide any rights or remedies to any Person other than the Parties hereto and
their respective successors and permitted assigns, if any.

 

21. Entire Agreement. This Agreement and the other agreements referred to herein
set forth the entire understanding of the Parties hereto relating to the subject
matter hereof and thereof and supersede all prior agreements and understandings
among or between any of the Parties relating to the subject matter hereof and
thereof.

 

Remainder of page intentionally left blank. Signature page follows.

 

 8 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

PURCHASER   SELLER       FEDNAT HOLDING COMPANY   1347 PROPERTY INSURANCE
HOLDINGS, INC.           By: /s/ Michael Braun   By: /s/ John S. Hill Name: 
Michael Braun   Name:  John S. Hill Title: Chief Executive Officer   Title: Vice
President, Chief Financial Officer and Secretary

 

SIGNATURE PAGE TO TRANSITION SERVICES AGREEMENT

 

   

 

 

SCHEDULE “A”

SERVICE FEES

 

CFO  $250.00/HR CONTROLLER  $200.00/HR SR. ACCOUNTANT  $85.00/HR STAT ACCOUNTING
MANAGER  $83.00/HR ASSISTANT CONTROLLER  $78.00/HR ADMINISTRATIVE ASSISTANT 
$62.00/HR AP ASSOCIATE  $43.00/HR

 

Note: The titles stated above are as of the Effective Date.

 

SCHEDULE A TO TRANSITION SERVICES AGREEMENT

 

   

 

 

